And j>¿r

TilghmaN, C. J.
The very authority in 2 Inst. 674, shews that the real time of delivery of a deed may be shewn in evidence. The date shall be intended the time of delivery unless the contrary is proved; the presumption stands until it is removed by testimony. It would be of the most dangerous consequence, to assert that the dates of deeds aie conclusive; the *279greatest frauds might thus be committed. If the true time of execution may be proved by one party, so may it by the other. The 8th section of the recording act of 1715 has been always confined to mortgages and defeasible deeds; a different construction would overthrow many titles. The supplement thereto has varied the expressions, but furnishes a strong legislative exposition of the former act. The deeds and conveyances are to be recorded within six months after their execution. We have no doubt but the evidence is strictly legal, and must be received.
Cited in 7 Watts 283 in support of the proposition that deeds founded upon absolute sales of land were never considered embraced within the act of 1715.
Yeates, J.
It has been determined in this court on solemn argument, in Burk v. Allen, that the 8th section of the act of 1715 does not extend to deeds in general.
The witnesses were examined, but could not establish the time of execution of the deed.
On the contrary, it appeared by the deposition of Walter, that the mortgage was first executed, and his testimony was corroborated by several circumstances.
After the counsel had addressed the jury, the chief justice submitted to them, that if they believed the testimony of Walter, the plaintiff must prevail. But if they should doubt his credibility, and believe that the deed was executed on the 17th December, the day of its acknowledgment, still it was incumbent on the grantee to establish its execution prior to that of the *?8nl *mortgage. The deed being confessedly antedated, the •* burden of proof was thrown on the defendant.
Verdict for the plaintiff for 1002 dollars debt.